Case: 21-20075     Document: 00516131217         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 14, 2021
                                  No. 21-20075
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Axel Camacho,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-441-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Axel Camacho pleaded guilty to aiding and abetting interference with
   commerce by robbery and aiding and abetting brandishing a firearm during a
   crime of violence, stemming from his participation in a robbery of a Domino’s
   Pizza store in Houston, Texas.       The district court sentenced him to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20075      Document: 00516131217          Page: 2   Date Filed: 12/14/2021




                                    No. 21-20075


   consecutive 37-month and 84-month terms of imprisonment, concurrent
   three-year and five-year terms of supervised release, and payment of $135 in
   restitution and a $200 special assessment.
          Raising two sentencing issues on appeal, Camacho first argues that the
   district court erred when it applied a four-level enhancement under U.S.S.G.
   § 2B3.1(b)(4)(A) based on its determination that a Domino’s employee was
   moved to a different location within the store to facilitate commission of the
   robbery.   He argues that forcing the victim to move around a food-
   preparation table in a “single large, open-concept room” does not qualify as
   “abduction” because the victim was not moved to a different location. We
   review the district court’s application of the Sentencing Guidelines de novo
   and its factual findings for clear error. United States v. Jefferson, 258 F.3d
   405, 412 (5th Cir. 2001).
          As we have observed, “in ordinary parlance ‘location’ is frequently
   used in reference to a single point where a person is standing, or to one among
   several rooms in the same structure, or to different floors in the same
   building.” United States v. Hawkins, 87 F.3d 722, 727 (5th Cir. 1996).
   Moreover, we have instructed that “different location” should be
   interpreted “flexibly” and “on a case by case basis.” United States
   v. Johnson, 619 F.3d 469, 470 (5th Cir. 2010); see also Jefferson, 258 F.3d at
   412 (affirming the enhancement when a carjacking victim escaped from a car
   shortly after it started moving). Camacho and an armed codefendant made
   the victim move from behind a tall, wide, food-preparation table to the front
   service area of the store and then made her open a safe underneath the
   counter. The district court did not err when it applied § 2B3.1(b)(4)(A)’s
   four-level enhancement.
          Next, conceding that he did not object in the district court, Camacho
   argues that the district court plainly erred by including two conditions of his




                                         2
Case: 21-20075      Document: 00516131217           Page: 3    Date Filed: 12/14/2021




                                     No. 21-20075


   supervised release related to substance abuse.         He is correct that our
   consideration is limited to review for plain error. See United States v. Alvarez,
   880 F.3d 236, 239 (5th Cir. 2018). We will correct a plain error only if (1)
   there was an error; (2) the error was clear or obvious; (3) the appellant’s
   substantial rights were affected by the error; and (4) exercising the court’s
   discretion to correct the error is warranted because the error “seriously
   affects the fairness, integrity, or public reputation of judicial proceedings.”
   United States v. Diaz, 989 F.3d 390, 392-93 (5th Cir. 2021), cert. denied, 2021
   WL 4733523 (Oct. 12, 2021) (No. 21-5484).
          District courts “possess broad discretion to impose special conditions
   of supervised release,” subject to the limitations set forth at 18 U.S.C.
   § 3553(a) and 18 U.S.C. § 3583(d). United States v. Bree, 927 F.3d 856, 859
   (5th Cir. 2019) (internal quotation marks and citation omitted).
   Nevertheless, “[s]pecial conditions must be tailored to the individual
   defendant, not imposed as a matter of course.” United States v. Vigil, 989
   F.3d 406, 411 (5th Cir. 2021) (internal quotation marks and citation omitted).
          Further, the conditions must be “reasonably related” to at least one
   of the following factors: (1) “the nature and circumstances of the offense and
   the history and characteristics of the defendant”; (2) “afford[ing] adequate
   deterrence to criminal conduct”; (3) “protect[ing] the public from further
   crimes of the defendant”; and (4) “provid[ing] the defendant with needed
   educational or vocational training, medical care, or other correctional
   treatment in the most effective manner.” Bree, 927 F.3d at 859-60 (quoting
   § 3553(a)(1), (2)(B)-(D)). They also must be consistent with any relevant
   policy statement issued by the Sentencing Commission, which, as relevant
   here, recommends imposing a supervised release condition requiring
   substance abuse treatment and drug testing if the court “has reason to believe
   that the defendant is an abuser of narcotics, other controlled substances, or
   alcohol.” U.S.S.G. § 5D1.3(d)(4); see also Bree, 927 F.3d at 860. The special




                                          3
Case: 21-20075      Document: 00516131217             Page: 4   Date Filed: 12/14/2021




                                       No. 21-20075


   conditions under § 5D1.3(d)(4) are recommended “only when the court
   ‘believe[s] that the defendant is an abuser of narcotics, other controlled
   substances or alcohol,’ not merely when a defendant has ever used drugs or
   alcohol.” Vigil, 989 F.3d at 411.
          A district court must provide factual findings to justify the imposition
   of special conditions of supervised release. United States v. Salazar, 743 F.3d
   445, 451 (5th Cir. 2014). When factual findings are absent, we “may
   nevertheless affirm a special condition where the district court’s reasoning
   can be inferred after an examination of the record.” United States v.
   Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (internal quotation marks,
   citation, and alteration omitted). The district court plainly errs when it fails
   to explain the reasoning for imposing a special condition and the special
   condition is not reasonably related to the statutory factors. United States
   v. Prieto, 801 F.3d 547, 553 (5th Cir. 2015).
          Although there is evidence in the record of that the defendant used
   marijuana, the district court did not provide reasons for imposing the special
   conditions. Moreover, the record suggests that the district court may not
   have believed Camacho was an abuser of drugs, as it agreed with him at
   sentencing that recommending his being placed in a facility with a substance
   abuse program was not appropriate based on “just occasional marijuana
   use.” Thus, the record does not make it so obvious that further explanation
   was unwarranted.
          In light of the foregoing, we AFFIRM, the judgment of the district
   court as to § 2B3.1(b)(4)(A). Additionally, we REMAND as to the special
   conditions of supervised release relating to substance abuse so that the
   district court may provide further explanation for imposing those or, if
   warranted, conduct further factfinding. We leave the determination of




                                            4
Case: 21-20075     Document: 00516131217         Page: 5   Date Filed: 12/14/2021




                                  No. 21-20075


   whether to vacate or modify the special conditions to the district court on
   remand.




                                        5